Appeal from an order of *1169the Supreme Court, Erie County (Sheila A. DiTullio, A.J.), entered October 4, 2012 in a personal injury action. The order, among other things, denied the cross motion of defendant Best Auto Sales and Services, Inc. for summary judgment dismissing the amended complaint and all cross claims against it.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court. Present — Smith, J.P., Peradotto, Lindley, Valentino and Whalen, JJ.